141 S.E.2d 630 (1965)
264 N.C. 391
STATE
v.
James William DUNN.
No. 503.
Supreme Court of North Carolina.
May 5, 1965.
*631 Atty. Gen. T. W. Bruton, Asst. Atty. Gen. Charles W. Barbee, Jr., for the State.
Hubert H. Senter, Franklinton, for defendant appellant.
DENNY, Chief Justice.
The defendant's first assignment of error is to the ruling of the court below in allowing the introduction in evidence of the recorded chattel mortgage which is referred to as State's Exhibit No. 1. The defendant contends that such instrument is not admissible until it has been properly identified by the register of deeds in the manner set forth in G.S. § 8-18. This statute is not applicable when the original instrument is offered in evidence with the certificate of the register of deeds appearing thereon with respect to the time filed for registration and the book and page where it has been registered and the date of such registration. State v. Voight, 90 N.C. 741; Carolina Iron Co. v. Abernathy, 94 N.C. 545; Riley & Co. v. Carter & Pratt, 165 N.C. 334, 81 S.E. 414. Moreover, there is nothing in the record to indicate that the chattel mortgage introduced in evidence was not the identical chattel mortgage executed by the defendant and his wife, which original instrument could have been properly introduced in evidence whether it had been recorded or not. This assignment of error is overruled.
The defendant's second assignment of error is to the admission in evidence of the ledger account sheet on the ground that it was not sufficiently identified. The witness Williams testified that the ledger contained entries made in the regular course of business by his secretary. Furthermore, there was evidence to the effect that the defendant defaulted after making only thirteen payments out of the 52 weekly payments he had contracted to make; that he was in default in his payments when Williams caused claim and delivery proceedings to be instituted for the purpose of obtaining possession of the items described in the chattel mortgage for the *632 purpose of sale in an effort to obtain payment of the balance due him from defendant. This assignment of error is also overruled.
The defendant purports to assign as error numerous parts of the court's charge. However, no exception appears with respect thereto except under the purported assignments of error. Such assignments are ineffective to challenge the correctness of the charge. Holden v. Holden, 245 N.C. 1, 95 S.E.2d 118; Bulman v. Southern Baptist Convention, 248 N.C. 392, 103 S.E.2d 487; Benton v. C. G. Willis, Inc., 252 N.C. 166, 113 S.E.2d 288; Cratch v. Taylor, 256 N.C. 462, 124 S.E.2d 124; Massey v. Smith, 262 N.C. 611, 138 S.E.2d 237.
Other assignments of error have been examined and we find them without merit and they are overruled.
In the trial below we find no error that would justify disturbing the verdict and judgment entered below.
No error.